Citation Nr: 1003516	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970, and from February 1971 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the Veteran's claims for 
an increased rating for PTSD and for a TDIU.

The Veteran provided testimony before the undersigned at the 
RO in July 2009.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

During the July 2009 Travel Board hearing, the Veteran stated 
that he has received and is currently receiving ongoing and 
continuous treatment by VA for PTSD.  Except for a VA mental 
health progress note dated November 19, 2009, the record 
contains medical records from the San Juan, Puerto Rico VA 
Medical Center (VAMC), to include the Ponce VA outpatient 
clinic, dated up to November 30, 2007 and then from February 
19, 2008 to February 23, 2009 and from Connecticut VA 
Healthcare System dated from August 3, 1985 to February 13, 
2007, and from November 28, 2008 to December 1, 2008.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, a remand is necessary to 
obtain outstanding VA medical records.  Moreover, a remand is 
necessary as the November 19, 2009 VA mental health progress 
note was not accompanied by a waiver of RO consideration.  
Thus, the case must be remanded for the issuance of a 
supplemental statement of the case (SSOC).  See 38 C.F.R. §§  
19.31, 20.1304(c) (2009).

Furthermore, the Veteran last underwent a VA examination for 
his PTSD and TDIU claims in November 2006.  Although the 
examiner had access to, and reviewed, the Veteran's 
electronic medical record, it does not appear that the 
examiner had an opportunity to review the Veteran's claims 
file.  An examination is inadequate where the examiner does 
not review the medical history and provide a factually 
accurate rationale for the opinions provided in the 
examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 303-4 (2008).  

Moreover, at the July 2009 Travel Board hearing, the Veteran 
reported having increasing difficulty with personal 
relationships due to PTSD symptoms such as sleep disturbance 
and avoidance behavior.  A veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95.  In addition, a Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

In the instant case the Veteran meets the schedular criteria 
for a TDIU under the provisions of 38 C.F.R. § 4.16(a), as he 
is service connected for PTSD (rated 50 percent disabling), 
bilateral hearing loss (rated 20 percent disabling), tinnitus 
and nasal allergies, rhinosinusitis, with sinus surgeries 
(separately rated 10 percent disabling), and left 
epididymitis (rated noncompensable), for a combined 
disability rating of 70 percent.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtaining an examination 
which includes an opinion on what effect the Veteran's 
service-connected disability(ies) has on his ability to work.  
38 U.S.C. § 5103A (West 2002) Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In this regard, the Board notes that the 
November 2006 VA examiner noted that the Veteran's chronic 
back pain prompted him to leave his job in 1998.  However, 
this examiner added that the Veteran's long history of 
difficulties with his PTSD symptoms, particularly his history 
of irritability and anger outbursts would likely cause 
problems with future employment.  This latter opinion is 
echoed by a November 14, 2006 VA mental health progress note 
reflecting that the Veteran has had life long employment 
issues due to his PTSD symptoms and has not been able to work 
since 1998 and to consider an increase in his PTSD and 
unemployability rating.  Similarly, a November 19, 2009 VA 
mental health progress note shows that the Veteran's chronic 
and severe physical and mental symptoms make him 
unemployable.  Thus, it is unclear whether the Veteran's PTSD 
alone or in conjunction with his other service-connected 
disabilities renders him unemployable, not his nonservice-
connected back disability.  

In light of the Veteran's testimony and the inadequacy of the 
last VA examination, the Board finds that a new VA 
examination is required in order to determine the current 
severity of his PTSD symptoms and the impact of his service-
connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment 
records and evaluations pertaining to the 
Veteran's service-connected disabilities 
from the Connecticut VA Healthcare 
System, dated from February 13, 2007 to 
November 28, 2008 and since December 1, 
2008; and from the San Juan VAMC and the 
Ponce VA outpatient clinic, dated from 
December 1, 2007 to February 19, 2008 and 
since February 23, 2009.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
schedule the Veteran for appropriate VA 
examinations to evaluate the current 
severity of his PTSD and other service-
connected disabilities.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner(s) designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests deemed 
necessary and studies should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report(s)), and 
all clinical findings should be reported 
in detail.

The examiner(s) should also provide an 
opinion as to the impact of the Veteran's 
service connected PTSD and other service-
connected disabilities-bilateral hearing 
loss, tinnitus, nasal allergies, 
rhinosinusitis, with sinus surgeries, and 
left epididymitis-on his occupational 
and social functioning and whether his 
service-connected PTSD, alone, or in 
conjunction with his other service-
connected disabilities, as likely as not, 
prevent him from obtaining or retaining 
substantially gainful employment.  In 
rendering this opinion, the examiner(s) 
should address the November 2006 VA 
examiner's opinions and those of his VA 
mental healthcare providers given in 
progress notes dated in November 2006 and 
November 2009.

The examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  The VA should document its 
consideration of whether "staged" 
ratings, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007), are warranted.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate SSOC, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


